Title: To George Washington from Bartholomew Dandridge, 26 September 1796
From: Dandridge, Bartholomew
To: Washington, George


                        
                            Dear Sir, 
                            Philadelphia 26 Septr 1796.
                        
                        Since you left this nothing out of the common course of things has occurred.
                            Genl Pinckney sailed yesterday morning.
                        I have taken particular pains to know what reception your address to the people
                            met with here; and truly declare that not a Single instance of disapprobation of any part
                            thereof has been found. With general regret for the cause which produced it, all seem to
                            agree in the solid truths which the address contains. Many respectable characters even now,
                            think it will be impossible for you to retire, owing to the importunities of, the people for
                            you to remain in your present station.
                        On the morning of your departure, Mr Claypoole, (who was wanting to purchase the
                            round bottom) called here & from what he told me seemed inclined to give the price
                            you asked for it. He said he should go on to Alexandria & would see you respecting
                            it. Be pleased to present me dutifully & affectionately to my Aunt; &
                            believe me Dr Sir with affecte attachment, Yr obt Servt
                        
                            B. Dandridge
                            
                        
                    